DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/18/2021.  Claims 1-30 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 10/18/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,168,084. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 1 Claims
‘084 Patent Claim 1 Claims
An apparatus for wireless communications at a station, comprising:
An apparatus for wireless communication at a station, comprising:
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
select, in accordance with an operating mode for an operating bandwidth of the station,
identify an operating mode for an operating bandwidth of the station; determine, based at least in part on the identified operating mode,
a first value for a first parameter of a first target wake time (TWT) element and a second value for a second parameter of one of the first TWT element or a second TWT element,
a first value for a first parameter of a first bandwidth query report (BQR) indication and a second value for a second parameter of a second BQR indication,
wherein the first parameter indicates a first bandwidth of at least 160 MHz and the second parameter indicates a second bandwidth of at least 160 MHz, wherein the first bandwidth and the second bandwidth include different sub-channels of the operating bandwidth; and
wherein the first parameter indicates a first bandwidth of at least 160 MHz and the second parameter indicates a second bandwidth of at least 160 MHz, wherein the first bandwidth and the second bandwidth comprise different sub-channels of the operating bandwidth; and
transmit a frame containing one or more TWT elements and an indication of the first value for the first parameter in the first TWT element and an indication of the second value for the second parameter in the one of the first TWT element or the second TWT element.
transmit a BQR comprising the first BQR indication of the determined first value for the first parameter in a first control subfield and the second BQR indication of the determined second value for the second parameter in a second control subfield.


Rationale:
From the above claim comparison, one can see that claim 1 of the ‘084 patent encompasses all claimed limitations of claim 1 of the instant application.  Alternatively, claim 1 of the instant application claims variously and essentially similar limitations as those in claim 1 of the ‘084 patent.  There is a difference between the claims depicted in the bolded words.  The difference appears to be using a different parameter in a list of similar parameters in a disclose invention.  In the instant case, the similar parameters are target wake time (TWT) and bandwidth query report (BQR).  It is deemed obvious to those skilled of claim drafting to draft claims, in a later-filed patent application from reading claims in an early-filed patent application issued into a patent, using different but similar parameter(s). A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
	Dependent claims 2-14 are deemed obvious over the dependent claims 2, 5-13, 3-4, and 14 of the ‘084 patent, respectively, for the same rationales applied to base claim 1 as above discussed.
	Group claims 15-28 call for a method having limitations variously and essentially mirrored functional limitations of apparatus claims 1-14, respectively.  Thus, they are deemed obvious over claims 1-14 of the ‘084 patent for the same rationales applied to group claims 1-14 as above discussed.
	Claim 29 is deemed obvious over claim 15 of the ‘084 patent for the same rationales applied to claim 1 as above discussed.
	Claim 30 is deemed obvious over claim 16 of the ‘084 patent for the same rationales applied to claim 1 as above discussed.

Allowable Subject Matter
It is noted that claims 1-30 of the instant application claim variously and essentially similar limitations as those in claims 1-16 of the ‘084 patent as above discussed.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu et al (US 10,375,679).
Huang et al. (US 2016/0315738).
Lan et al. (US 2018/0132228).
Lou et al. (US 2022/0110154). 
Cariou et al. (WO 2018/048474).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 30, 2022